Exhibit 10.39

TRANSITION AGREEMENT

(this “Transition Agreement”)

by and between

Sirona Dental GmbH, Wasserfeldstraße 30, A-5020 Salzburg, Austria

(hereinafter the “Company”),

Sirona Dental Systems, Inc., 30 -30 47th Avenue, Suite 500, Long Island City, NY
11101, USA

(hereinafter the “Guarantor”)

and

Mr Jost Fischer, Buchenweg 16, 83098 Brannenburg, Germany

(hereinafter “Fischer”)

Preliminary Remarks

The Company and Fischer are parties to an amended and restated service agreement
(Geschäftsführer-Dienstvertrag) dated 2 December 2008, as amended by a
Supplement to Service Agreement date 15 November 2010 (as supplemented, the
“Service Agreement”).

In addition to his post as managing director of the Company, Fischer holds
various other positions in different corporate bodies of Guarantor and its
direct and indirect subsidiaries (the “Sirona Group Companies”), including the
position as Chairman & CEO of Guarantor (collectively the “Positions” and each a
“Position”).

Fischer desires to resign the Positions and terminate the Service Agreement
other than for Employee Cause (as defined in the Service Agreement) and the
Company desires to accept such resignation and termination, on the terms and
subject to the conditions described in this Transition Agreement.

The Guarantor wishes and the Company and Fischer agree to guarantee the
obligations of the Company vis-à-vis Fischer, inter alia, under this Transition
Agreement.



--------------------------------------------------------------------------------

Therefore, in consideration of these preliminary remarks, the Guarantor, the
Company and Fischer hereby agree as follows:

 

1. Resignation. Fischer and the Company acknowledge that (i) Fischer resignation
from the Positions will be effective on the date of the next annual general
meeting of Guarantor’s shareholders (which is currently scheduled for
February 20, 2013) (the “Positions Separation Date”) and (ii) the termination of
Fischer’s employment with the Sirona Group Companies will be effective on
February 28, 2013, 24.00 hours Central European Time (the “Separation Date”). As
of the Positions Separation Date, Fischer will cease to be a officer, director
or trustee of any of the Sirona Group Companies, and will no longer be required
to fulfill any of the duties and responsibilities associated with the Positions
and as of the Seperation Date, Fischer will cease to be an employee of any of
the Sirona Group Companies. From and after the Positions Separation Date,
Fischer will no longer hold himself out to the public as an officer, director or
trustee of any of the Sirona Group Companies or act on behalf of any of the
Sirona Group Companies. From and after the Separation Date, Fischer will not
maintain an office or physical presence at any of the Sirona Group Company
locations. The Company and the Guarantor shall procure that, as soon as possible
after the Positions Separation Date, Fischer’s resignation from the Positions
will be registered in the relevant commercial, trade or similar official
registers and also be published on the websites of the Sirona Group Companies.

 

2. Severance. Fischer shall be entitled to receive a severance payment in an
amount equal to EUR 1,933,125, which represents 1.5 times the sum of
(i) Fischer’s annual base salary pursuant to § 2 para. 1 of the Service
Agreement, (ii) 100% of the target bonus of Fischer pursuant to § 2 para. 2 of
the Service Agreement and (iii) 100% of the monetary value of Fischer’s health
and welfare benefits, in each case as applicable for the year 2012 (the
“Severance Payment”).

The Severance Payment shall be due and payable as follows:

(i) An amount equal to one third (1/3) of the Severance Payment shall be due and
payable without undue delay, at the latest 10 days after the Separation Date.

(ii) An amount equal to the remaining two thirds (2/3) of the Severance Payment
shall be due and payable on December 31, 2013.

In addition, if during the period beginning on the Separation Date and ending 24
months thereafter (the “End Date”), Fischer does not engage in any Competition
(as defined below) which would have been prohibited had such Competition
occurred during the Noncompete Period (as defined below), then on the End Date
the Company shall payto Fischer an additional amount equal to one third (1/3) of
the Severance Payment, i.e. EUR 644,375. For the avoidance of doubt: The
decision not to engage in any Competition during the second half of such 24
months’ period shall be at Fischer’s sole and free discretion.

 

2



--------------------------------------------------------------------------------

3. Unpaid Salary, Pro Rata Bonus and Accrued Vacation. In addition, Fischer will
receive his unpaid salary and accrued vacation through the Separation Date which
shall be due and payable without undue delay, at the latest 10 days after the
Separation Date. The amount payable as compensation for the accrued vacation
(which as of the day hereof amounts to 110 days) shall be determined in
accordance with Austrian law and calculated as follows: Number of accrued
vacation days divided by 220 multiplied by EUR 1,280,000. Further, Mr. Fischer
shall be entitled to receive the pro rata portion of his annual bonus of for the
current financial year which started on October 1, 2012 through the Separation
Date (i.e., 5/12 of the full annual bonus) subject to the terms of the executive
bonus plan as administered by the Guarantor’s compensation committee. Such pro
rata bonus shall be due and payable in accordance with past practice in November
2013 if and when the exact bonus amount has been determined on the basis of the
consolidated financial statements for the financial year ending on September 30,
2013.

 

4. Corporate Apartment. The Company will continue to make available to Fischer
the corporate apartment currently leased by the Company for Fischer’s use at the
Company’s costs until the expiration of the current lease term, without any
extensions thereof.

 

5. Automobile. The Company will continue make available to Fischer the
automobile currently leased by the Company for Fischer’s use at the Company’s
costs until May 2015 (i.e., the current lease term plus a one year extension to
be entered into with the lessor in November 2012).

 

6. Tax Advice. Until the End Date, the Company will reimburse Fischer for tax
advice on the same terms and conditions as the Company currently provides such
reimbursement.

 

7. Office Assistant. Until the End Date, the Company will make an office
assistant, if possible Ms. Michaela Streinig who currently works part-time, in
the Company’s Austria offices available to Fischer for up to 10 hours per week.

 

8. Noncompetition. During the Noncompete Period, Fischer shall not engage in any
Competition. The “Noncompete Period” shall mean a period of one year after the
Separation Date. In consideration therefor, Fischer shall receive a compensation
payment in an amount equal to EUR 1,288,750 on December 31, 2013 (the
“Compensation”). If and to the extent a payment is made pursuant to
Clause 2 (ii), such Compensation is already included in, and therefore satisfied
by payment of, the respective amount of the payment pursuant to Clause 2 (ii).

 

3



--------------------------------------------------------------------------------

“Competition” means (i) the direct or indirect holding of shares, partnership
interests, silent partnerships, nomineeships/trusts, sub-participations or
options or other instruments being convertible into any of the aforementioned
(collectively “Interests”) in a Competitor, or (ii) the rendering of any service
to any Competitor (whether as a director, officer, manager, supervisor,
employee, agent, consultant/free-lancer or otherwise, but excluding any service
on behalf of a third party) or making otherwise available any material know-how
or material trade secrets of the Sirona Group Companies to a Competitor. For
purposes of clause (i) above, Competition shall not include the holding of, only
for investment purposes, Interests of less than 15% of the fully diluted share
capital or voting rights in a Competitor.

“Competitor” means any company or group of companies (whereby in case of
financial investors (e.g. private equity sponsors) the top holding company of
the respective operational portfolio shall be decisive) which, at the begin of
Fischer’s activities, engages in any of the business segments in which the
Sirona Group Companies are active at the Separation Date.

In case of a breach of this Clause 8, Fischer shall repay the whole severance
amount paid to him according to Clause 2, provided the Company has notified
Fischer in writing about the (alleged) breach and Fischer has not remedied such
breach by discontinuing the (alleged) Competition within four (4) weeks
following receipt of the notification (or discontinuing the (alleged)
Competition within four (4) weeks following receipt of the notification would
not effectively remedy such breach). Further claims against Fischer, except for
those for omission (Unterlassung) of such competition (including by way of
injunction), shall be excluded. The Company shall not be entitled to any set-off
or reduction of the Compensation or any other amount payable by it under this
Transition Agreement (e.g. with salary earned by Fischer during such period).

 

9. Vesting of Incentive Equity. All stock options and restricted stock units
(collectively, “Incentive Equity”) currently held by Fischer which is not
otherwise fully vested as of the Separation Date shall continue to vest in
accordance with the terms and conditions of such Incentive Equity, subject to
the following modifications:

 

  (a) rather than vesting being conditioned on continued employment with the
Company, such vesting shall be conditioned on Fischer not engaging in any
Competition which would have been prohibited had such Competition occurred
during the Noncompete Period; and

 

  (b) if during the period beginning on the Separation Date and ending on
November 22, 2015, Fischer does not engage in any Competition which would have
been prohibited had such Competition occurred during the Noncompete Period, then
the period permitted for exercising any stock options included in the Incentive
Equity shall be extended until November 22, 2016.

 

4



--------------------------------------------------------------------------------

10. Confidential Information. Fischer shall keep strictly confidential any and
all confidential activities or business affairs of the Company and its
affiliated entities and business secrets he has received knowledge about during
the course of his activities, irrespective of the source of such knowledge,
vis-à-vis third parties and other employees of the Company who are not entitled
to receive such confidential information.

 

11. Retention of Firm’s Property. Upon the Separation Date, Fischer shall return
to the Company without undue delay any documents, letters, drafts and similar
documents including any copies thereof, which refer to the Company and are still
in his possession. Fischer does not have any right of retention with respect to
the aforementioned documents and things.

 

12. D & O Insurance. The Company and the Guarantor shall maintain in effect a
directors’ and officers’ liability insurance in the scope existing at the
Separation Date for Fischer’s benefit to cover (potential) claims against
Fischer arising out of or in connection with the Positions for as long as any
such (potential) claims may be made.

 

13. Mutual Release. Except for the respective claims and obligations set forth
in this Transition Agreement, (i) Fischer hereby irrevocably, unconditionally
and fully releases and waives (erlässt) any and all present and future claims,
known or unknown, he may have against the Company, the Guarantor or any other
Sirona Group Company arising out of or in connection with the Service Agreement
or the Positions and (ii) the Company and the Guarantor hereby irrevocably,
unconditionally and fully release and waive (erlassen), and procure that all
other Sirona Group Companies will also irrevocably, unconditionally and fully
release and waive, any and all present and future claims, known or unknown, they
may have against Fischer arising out of or in connection with the Service
Agreement and/or the Positions.

 

14. Guarantee. The Guarantor hereby irrevocably and unconditionally guarantees
by the way of an independent guaranty vis-à-vis Fischer all obligations of the
Sirona Group Companies under this Transition Agreement as amended from time to
time. The venue for all disputes between Fischer and the Guarantor arising out
of or in connection with this Transition Agreement shall be Salzburg. However,
Fischer shall also be entitled to bring an action against the Guarantor at his
general venue.

 

5



--------------------------------------------------------------------------------

15. Miscellaneous.

 

  (a) The payment of severance and the provision of other benefits hereunder
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company.

 

  (b) This Transition Agreement contains all agreements amongst the parties
regarding the subject matter hereof and supersedes § 9 of the Service Agreement.
There are no side agreements.

 

  (c) In case of Fischer’s death, his heirs shall be entitled to receive the
amounts payable to Fischer under this Transition Agreement.

 

  (d) Modifications of, or amendments to, this Transition Agreement shall be
made in writing to be effective. The same applies for this clause.

 

  (e) The parties may comply with the requirement of written form as agreed in
this Transition Agreement by using fax, telex or telecopy, if the author of the
document is identifiable from the document.

 

  (f) Should any provision of this Transition Agreement be or become invalid,
this does in no way influence the validity of the remaining provisions. The
parties undertake to agree without undue delay a provision instead of the
invalid provision which comes as nearest to the economic purpose of the invalid
provision and the purpose the parties have intended.

 

  (g) This Transition Agreement is governed by the laws of Austria.

November 15, 2012

 

/s/    Simone Blank        

   

/s/    Jost Fischer        

Sirona Dental GmbH     Jost Fischer

 

/s/    Jonathan Friedman        

Sirona Dental Systems, Inc.

 

6